Case: 21-60696     Document: 00516275698          Page: 1    Date Filed: 04/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 11, 2022
                                   No. 21-60696
                                                                        Lyle W. Cayce
                                                                             Clerk

   Darryl Orrin Baker,

                                                            Plaintiff—Appellant,

                                       versus

   Wal-Mart Stores East,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                                 1:19-CV-789


   Before Higginbotham, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          This case arises from the sale of tires to Darryl Baker at a Wal-Mart
   store. Baker, proceeding pro se, brought numerous claims against Wal-Mart,
   several of which were dismissed by the district court. Wal-Mart moved for
   summary judgement as to the remaining claims, which the district court




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60696             Document: 00516275698             Page: 2      Date Filed: 04/11/2022




                                             No. 21-60696


   granted. Baker appeals the district court’s grant of summary judgment. We
   affirm.
                                                   I.
             Baker sought to purchase four tires from a Wal-Mart store in Gulfport,
   Mississippi on July 5, 2018. While replacing tires on Baker’s car, Wal-Mart
   employees noticed that one of the rims on Baker’s car was broken. The Wal-
   Mart store did not sell rims and therefore one tire was replaced with a donut
   spare tire. Baker alleges that it was the Wal-Mart employees who broke the
   rim, and that the Wal-Mart employees failed to repair or replace the rim for
   discriminatory reasons.
             Following the dismissal with prejudice of several of Baker’s claims,
   the district court granted Wal-Mart summary judgment with respect to
   Baker’s remaining claims for negligence, gross negligence, premises liability,
   failure to train/supervise, intentional infliction of emotional distress, a 42
   U.S.C. § 1981 violation, respondeat superior, negligence per se, fraud, and
   general discrimination.
                                                   II.
             We review de novo a district court’s grant of summary judgment. 1
   Summary judgment is proper “if the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” 2 A summary judgment ruling “will be affirmed by this court
   when the nonmoving party fails to meet its burden to come forward with facts
   and law demonstrating a basis for recovery that would support a jury




             1
                 Martin Res. Mgmt. Corp. v. AXIS Ins. Co., 803 F.3d 766, 768 (5th Cir. 2015).
             2
                 Fed. R. Civ. P. 56(a).




                                                    2
Case: 21-60696          Document: 00516275698               Page: 3       Date Filed: 04/11/2022




                                            No. 21-60696


   verdict.” 3 “[W]e may affirm on any grounds supported by the record and
   presented to the district court.” 4
                                                 III.
          The district court correctly granted summary judgment to Wal-Mart
   as to Baker’s negligence and gross negligence claims as there was no genuine
   issue of a material fact. The district court found that authenticated video
   surveillance footage, submitted by Wal-Mart, demonstrated that the damage
   to the rim could not have been caused by the Wal-Mart employees. Baker
   presented no admissible evidence to rebut this footage and support his claim
   that Wal-Mart employees were negligent or broke his tire rim.
          The district court correctly granted summary judgment to Wal-Mart
   as to Baker’s fraud claim. The district court determined that the same
   surveillance footage established that it was the Wal-Mart employees who
   presented Baker with the information that the rim was broken and did not
   attempt to defraud him. Baker failed to present evidence establishing a
   genuine issue of material fact as to whether as to whether Wal-Mart
   attempted to defraud Baker with regards to the rim.
          The district court correctly granted summary judgment to Wal-Mart
   as to Baker’s premises liability, respondeat superior, and negligence per se
   claims. As these legal theories are inapplicable to the underlying dispute,
   Baker failed to come forward with a sufficient legal basis for recovery that
   would support a jury verdict as to these claims.




          3
              Little v. Liquid Air Corp., 37 F.3d 1069, 1071 (5th Cir. 1994).
          4
              Terral River Serv., Inc. v. SCF Marine Inc., 20 F.4th 1015, 1018 (5th Cir. 2021).




                                                  3
Case: 21-60696          Document: 00516275698              Page: 4      Date Filed: 04/11/2022




                                          No. 21-60696


           The district court correctly granted summary judgment to Wal-Mart
   as to Baker’s claim for intentional infliction of emotional distress; this claim
   was barred by the statute of limitations. 5
           The district court correctly granted summary judgment to Wal-Mart
   as to Baker’s claim that Wal-Mart failed to train or supervise its employees.
   Wal-Mart presented evidence that it trained its employees and had policies
   in place to prevent the discriminatory and dangerous behavior Baker alleges.
   Baker failed to provide evidence regarding Wal-Mart’s knowledge of
   discriminatory or dangerous tendencies of its employees, a necessary element
   for holding an employer liable under Mississippi state law. 6
           The district court correctly granted summary judgment to Wal-Mart
   as to Baker’s 42 U.S.C. § 1981 claim. We analyze discrimination claims under
   § 1981 under the burden-shifting framework of McDonnell Douglas Corp. v.
   Green. 7 Under McDonnell Douglas, a plaintiff must first establish a prima facie
   case of discrimination, the burden of production then shifts to the defendant
   to provide a legitimate and nondiscriminatory reason for its actions. 8 Where
   a defendant meets its burden, the plaintiff must then show by a
   preponderance of the evidence that the reasons offered by the defendant
   were pretext. 9



           5
               See Miss. Code Ann. §15–1–35.
           6
             Holmes v. Campbell Properties, Inc., 47 So. 3d 721, 729 (Miss. Ct. App. 2010), cert.
   denied, 49 So. 3d 1139 (Miss. 2010). See also Sanderson Farms, Inc. v. McCullough, 212 So.
   3d 69, 73 n.6 (Miss. 2017).
           7
            411 U.S. 792 (1973). See Body by Cook, Inc. v. State Farm Mut. Auto. Ins., 869 F.3d
   381, 386 (5th Cir. 2017) (adopting the Title VII burden shifting framework of McDonnell
   Douglas in the § 1981 context).
           8
               411 U.S. at 802.
           9
               Id.




                                                 4
Case: 21-60696       Document: 00516275698           Page: 5   Date Filed: 04/11/2022




                                      No. 21-60696


            Even assuming arguendo that Baker established a prima facie case that
   Wal-Mart discriminated against him by not selling and installing a fourth tire,
   Wal-Mart provided a legitimate and nondiscriminatory reason for its
   actions—it could not safely mount a new tire on Baker’s broken rim. Baker
   failed to any provide evidence establishing that this reason was pretext,
   therefore there was no genuine issue of material fact as to Baker’s § 1981
   claim.
            Finally, as to Baker’s “general discrimination” claim, it is unclear as
   to what statute or cause of action serves as the basis of this claim. Therefore,
   Baker has failed to demonstrate a legal basis for recovery and the district
   court correctly granted summary judgment to Wal-Mart as to this claim.
                                          IV.
            For the foregoing reasons, we AFFIRM the ruling of the district
   court.




                                           5